Citation Nr: 1111552	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-37 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a right ankle disorder, to include as secondary to knee disorders.

4.  Entitlement to service connection for a left ankle disorder, to include as secondary to knee disorders.

5.  Entitlement to service connection for a lung disorder.

6.  Entitlement to service connection for diabetes mellitus, hypoglycemia.

7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and depression.

9.  Entitlement to an initial evaluation in excess of 10 percent disabling for hypertension.

10.  Entitlement to an initial compensable evaluation for a degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had service from June 1972 to August 1972, from July 1978 to December 1988, and from May 2001 to October 2001.  The Veteran had additional service, consisting of periods of Active Duty for Training (ACDUTRA) and inactive duty for training (INACDUTRA), in the National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran originally filed a claim of entitlement to service connection for PTSD.  The medical evidence of record indicates that the Veteran has been diagnosed with a depressive disorder and depression.  Although not claimed by the Veteran, the Board has recharacterized the issue on appeal as indicated above to include depressive disorder and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.  In this regard, there is additional evidence that needs to be obtains in order to satisfy the VAs duty to assist in this case.

The Veteran submitted Substantive Appeal of the issues indicated above with VA Form 9s dated in November 2008, December 2008, and June 2009.  He indicated in all instances that he desired a hearing before a Veterans Law Judge of the Board at his local VA Regional Office.

Subsequently, the Veteran was afforded a hearing on the issues of entitlement to service connection for irritable bowel syndrome; entitlement to service connection for GERD; entitlement to service connection for a right ankle disorder, to include as secondary to knee disorders; entitlement to service connection for a left ankle disorder, to include as secondary to knee disorders; entitlement to an initial evaluation in excess of 10 percent disabling for hypertension; and entitlement to an initial compensable evaluation for a degenerative arthritis of the left knee in March 2010.

However, at the time of the March 2010 hearing, the issues of entitlement to service connection for a lung disorder; entitlement to service connection for diabetes mellitus, hypoglycemia; entitlement to service connection for a skin disorder; and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and depression, were not identified or addressed.  In November 2010 the Board requested clarification from the Veteran's representative regarding whether the Veteran desired a hearing on these four issues.  In a response, dated in February 2010, the Veteran's representative indicated that the Veteran desired a hearing on these issues.  As such, the Board must return the case for the Veteran to be scheduled for another Board hearing at his local RO.

The Board notes that VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).

The Veteran reported at his hearing before the BVA that he receives continuous treatment at the VA medical center, including treatment every 120 days for his hypertension.  Review of the claims file does not reveal any records from the VA medical center regarding the Veteran dated subsequent to September 2009.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain the Veteran's VA clinical records dated subsequent to September 2009.

Review of the claims file does not reveal that the Veteran has been afforded an examination regarding the severity of his service-connected hypertension disorder.  In light of the Veteran's reported continuous treatment for hypertension, the Board finds it necessary to afford the Veteran a VA examination regarding the current severity of his hypertension disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The most recent VA examination evaluating the Veteran's left knee disorder was performed in September 2009.  As the Veteran continues to receive consistent treatment at VA and continues to complain of left knee pain and instability, the Board finds that on remand the Veteran should be afforded an examination regarding the current severity of the Veteran's left knee disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran was afforded VA joint examinations in September 2009, September 2008, July 2008, May 2007, and September 2006.  However review of the examination reports does not reveal any examination of the Veteran's ankles or any opinion regarding the etiology of the Veteran's ankle disorders, to include whether the Veteran's ankle disorders are due to or permanently aggravated by his service-connected knee disorders.  The Board notes that upon x-ray examination of the ankles in September 2009, the Veteran was noted to have small degenerative plantar calcaneal spur of the left foot, small vessel calcifications, degenerative joint disease in both tibiotalar joints, and two small well corticated ossific densities near inferior medial right fibula.  It was noted that these conditions may be related to an old avulsion injury and old trauma.  The Board notes that the word "may" is entirely speculative and does not create an adequate nexus for the purposes of establishing service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As the Veteran is currently diagnosed with ankle disabilities, the disabilities may be related to an old trauma, and the Veteran is currently service-connected for knee disorders and the Veteran contends that his ankle disorders are related to his knee disorders the Board finds it necessary to afford the Veteran another VA C&P joint examination regarding the etiology of the Veteran's ankle disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has been diagnosed with PTSD, depression, and major depressive disorder.  The Veteran contends that his PTSD is due to one student killing another during "A" school and being questioned after the event as well as his friend dying in an airplane crash while in service.  The Board notes that the Veteran has not been afforded a VA examination regarding his acquired psychiatric disorder.  As the Veteran has reported psychiatric symptoms since service, the Board finds it necessary to afford the Veteran a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been consistently diagnosed with GERD.  The Veteran has reported that he indicated in service that he had bowel difficulty.  The Veteran's wife has reported that the Veteran has suffered from esophageal symptoms and a very irregular bowel since returning from Kuwait in 2001.  The Board notes that the Veteran has not been afforded a VA medical examination regarding whether the Veteran's GERD and/or irregular bowel symptoms are related to his active service.  As the Veteran and his spouse have competently reported the Veteran's gastrointestinal symptoms have been present since service and the Veteran is currently diagnosed with GERD, the Board finds it necessary to afford the Veteran a VA examination regarding the etiology of the Veteran's disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a statement dated in November 2006 the Veteran reported that his exposure to chemicals in service required him to shower two to three times a day to prevent skin itching.  After service the Veteran was treated for back lesions and cyst in October 2008.  The Board notes that the Veteran has not been afforded a VA medical examination regarding the etiology of the Veteran's back lesions and cyst.  As the Veteran has competently reported that he had skin symptoms in service and the Veteran has been treated for a skin condition since separation from service, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of the Veteran's skin disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file VA medical records pertaining to the Veteran that are dated after September 2009.  

2.  Thereafter, arrange for the Veteran to undergo appropriate VA examinations to determine the nature and etiology of any irritable bowel syndrome, GERD, acquired psychiatric disorder, and/or skin disorder found to be present.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiners should be accomplished.  

The examiners should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's continuity of symptomatology since service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any irritable bowel syndrome, GERD, acquired psychiatric disorder, and/or skin disorder found to be present is related to or had its onset during service and/or the Veteran's periods of ACDUTRA or INACDUTRA.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any right ankle disorder and/or left ankle disorder found to be present.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner should comment on the lay reports of continuity of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any right ankle disorder and/or left ankle disorder found to be present is related to or had its onset during service and/or periods of ACDUTRA or INACDUTRA.  If not, the examiner should opine as to whether it is at least as likely as not that any right ankle disorder and/or left ankle disorder found to be present are secondary to or aggravated by the service-connected knee disabilities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

4.  Thereafter, the Veteran should be afforded an appropriate VA examination(s) to determine the severity and manifestations of his hypertension and left knee disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner(s) should state the predominant diastolic and systolic blood pressure, measure the range of motion of the Veteran's left knee, and indicate whether the Veteran experiences any instability of the knee. With respect to the left knee, the examiner is requested to comment on the presence or absence of flare-ups of pain, weakness, excessive fatigability with use, incoordination, painful motion and pain with use.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

5.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the development in paragraph 6 below is accomplished,

6.  Thereafter, the Veteran should be scheduled for a hearing before a Veterans Law Judge at the Veteran's local RO.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

